DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the AFCP Request after RCE filed 02/17/2022. 
The status of the Claims is as follows:
Claims 1, 7 and 13 have been amended;
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a first slot of a radial position component to maintain the knob in the nonzero degree first knob position, a second slot of the radial position component to maintain the knob in the zero degree second knob position, a third slot of the radial position component to maintain the knob in the nonzero degree third knob position, and a fourth slot of the radial position component to maintain the knob in the nonzero degree fourth knob position in addition to the limitations that are included in Claim 1. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a first slot of a radial position component to a second slot of the radial position component in response to actuating the knob from the first knob position to the second knob position, from the second slot of the radial position component to a third slot of the radial position component in response to actuating the knob from the second knob position to the third knob position, from the third slot of 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a first slot of a radial position component corresponding to the first knob position to a second slot of the radial position component corresponding to the second knob position, from the second slot of the radial position component to a third slot of the radial position component corresponding to the third knob position, from the third slot of the radial position component to a fourth slot of the radial position component corresponding to the fourth knob position in addition to the limitations included in Claims 13. 

The function of biasing/force is described in Bishop Col 3 lines 1-11, and the structure is taught by Capolla in view of Jones, the structure of Bishop is different from Capolla in view of Jones. As such the Bishop does not teach the structure to accomplished the function and the Examiner believes this gap is not represented in the disclosed Prior Art

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731